Citation Nr: 1750705	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.  

2.  Entitlement to an increased disability rating for bilateral tinea pedis and onychomycosis, currently rated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for Crohn's disease and irritable bowel syndrome (IBS).

4.  Entitlement to higher staged ratings for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent prior to August 5, 2015, and 70 percent from August 5, 2015.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of October 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously remanded by the Board in May 2015, November 2015 and September 2016.  The case has been returned to the Board for review.

In September 2016, the Board remanded the claim of entitlement to service connection for bilateral knee disability for additional development.  A May 2017 rating decision granted entitlement to service connection for bilateral degenerative arthritis of the knees.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).

In a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's PTSD to 70 percent, effective August 5, 2015.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).


The issues of entitlement to a compensable disability rating for Crohn's disease and IBS and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 17, 2017, prior to final adjudication of the appeal by the Board, the RO received notification from the Veteran, through his authorized representative, requesting withdrawal of the issue of entitlement to service connection for a respiratory disability.

2.  On May 17, 2017, prior to final adjudication of the appeal by the Board, the RO received notification from the Veteran, through his authorized representative, requesting withdrawal of the issue of entitlement to an increased disability rating for bilateral tinea pedis and onychomycosis, currently rated as 10 percent disabling.

3.  Prior to August 5, 2015, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.

4.  From August 5, 2015, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a respiratory disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 

2.  The criteria for withdrawal of the issue of entitlement to an increased disability rating for bilateral tinea pedis and onychomycosis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for entitlement to an increased rating for PTSD, rated as 50 percent disabling prior to August 5, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for entitlement to an increased rating for PTSD, rated as 70 percent disabling from August 5, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issues of entitlement to service connection for a respiratory disability and entitlement to an increased disability rating for bilateral tinea pedis and onychomycosis.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing.  38 C.F.R. § 20.204 (b)(1).

In a May 2017 written correspondence by the Veteran, prior to promulgation of a final Board decision in this case, it was requested that the issues of entitlement to service connection for a respiratory disability and entitlement to an increased disability rating for bilateral tinea pedis and onychomycosis be withdrawn and the Veteran's appeal as to those issues be discontinued.  This statement was made in writing and satisfies the pertinent criteria.  There remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the issues, they are dismissed.  

VA's Duty to Notify and Assist

With respect to the Veteran's PTSD claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that in a correspondence received by VA in May 2017 the Veteran's representative stated that the Veteran has not received an adequate examination relating to his service-connected PTSD since 2012.  However, the record reflects that the Veteran was provided a VA PTSD examination in August 2015.  The August 2015 VA examiner considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).
Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Ratings for Service-Connected PTSD

The Veteran seeks increased staged ratings for his service-connected PTSD which is currently rated as 50 percent disabling prior to August 5, 2015 and 70 percent disabling from August 5, 2015.  The Veteran's claim for an increased rating was received on July 25, 2011.  Therefore, the relevant rating rating period is from July 26, 2010, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400 (o) (2).  For the period from July 26, 2010, through July 24, 2011, a higher rating will be granted if it is factually ascertainable that an increase in disability occurred, otherwise the date of receipt of the claim will be the earliest date an increase may be granted.  Id.  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the General Rating Formula for Mental Disorders.  Relevant to the issue on appeal, under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's anxiety disorder that affect the level of occupational and social impairment.

Turning to the relevant evidence of record, a July 2011 VA mental status examination noted that the Veteran was cooperative and pleasant with good hygiene.  The Veteran's mood was described as depressed, neutral.  His speech was spontaneous with normal tone and appropriate vocabulary.  The Veteran denied wishing to harm himself or others.  

The Veteran was provided a VA medical examination in September 2011.  The VA examiner reviewed the claims file, interviewed the Veteran and conducted an in-person examination.  The Veteran reported he had difficulty falling or staying asleep, depressed mood, anxiety and panic attacks.  The Veteran reported that he was not currently employed but had been employed by the Postal Service for 30 years.  He stated that he sees a VA counselor about once or twice a year.  Upon examination, the Veteran appeared very nervous.  He was oriented in all spheres and his attention and concentration were intact.  The Veteran reported that he has been feeling sad, depressed, anxious and moody.  The Veteran's memory for remote, recent and immediate events was intact. He did not have many friends and visited his brother approximately once a week.  The Veteran stated he does not function well if there are a lot of people around.  The Veteran reported that he spends most his time going fishing.  Additionally, he reads and works in the garden.  The VA examiner described the Veteran's occupational and social impairment as reduced reliability and productivity.  

In April 2012 the Veteran submitted an affidavit related to his PTSD.  The Veteran stated that he has become more withdrawn and isolated.  He further stated he has no friends and only communicates with his wife and immediate family.  The Veteran stated he forgets things that he used to remember like people's names, birthdays and special events.  The only thing that gave the Veteran pleasure was being alone like sleeping or fishing.  The Veteran stated he sometimes doesn't feel like taking care of himself and his wife needs to remind him to take a shower.  The Veteran further stated he becomes emotionally upset very easily and has frequent sleep problems and nightmares.  Additionally, the Veteran stated he suffers from panic attacks two or three times per week and is no longer able to continue work due to his anxiety and stress.    

The Veteran was provided a VA medical examination in September 2012.  The September 2012 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he has difficulty falling or staying asleep and was irritable.  He described symptoms of depressed mood, anxiety, chronic sleep impairment and difficulty establishing and maintaining effective work and social relationships.  Upon examination, the Veteran was open and cooperative.  He appeared to be somewhat anxious, but was friendly and able to smile.  The Veteran was oriented to all spheres and his attention and concentration were intact.  The Veteran's memory for remote, recent and immediate events was intact.  The Veteran stated that he has "booby trapped" the door going into the basement and checks the doors to make sure they are locked.  He reported nightmares approximately three nights per week.  The VA examiner described the Veteran's occupational and social impairment as reduced reliability and productivity. 

In July 2014, VA received a letter from an advance practice registered nurse at the Lincoln, Nebraska VAMC.  The nurse stated that the Veteran suffers daily intrusive thoughts, avoidance of large crowds, frequent disturbing nightmares and poor/disrupted sleep every night.  The nurse further stated that the Veteran experiences near continuous anxiety, intermittent panic attacks, risk-taking behaviors, difficulty concentrating and ongoing feelings of hopelessness.  

The Veteran was provided a VA PTSD examination in August 2015.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported he was still married and visited his brother once per week. He stated he likes to go fishing on the pond or lake.  The Veteran reported symptoms of irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration and sleep disturbances.  In addition the Veteran reported anxiety, mild memory loss, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  The August 2015 VA examiner described the Veteran's occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In August 2015, VA received an affidavit from the Veteran.  The Veteran stated he is depressed every day and he has no motivation to do anything including routine housework or yardwork.  He further stated he is constantly anxious and wakes up at least twice a night due to nightmares and checks the locks on the doors.  The Veteran stated he has panic attacks two to four times per week and that he gets irritated by the smallest things.  The Veteran stated he has memory loss of name and places he has visited.  He further stated he has no friends other than his wife and immediate family and he cannot stand to be in groups of people.  He stated he enjoys sleeping and fishing.  Additionally, the Veteran stated he washes his hands at least 20 times per day and checks the door locks eight to ten times per day.    

In June 2017, VA received a statement from the Veteran's brother.  He stated that the Veteran has trouble with feelings and emotions and has been married three times.  Additionally, he stated that the Veteran was always on restricted leave while working at the Post Office due to his anxiety, shortness with authority and work consistency.  

Prior to August 5, 2015, a rating in excess of 50 percent for PTSD is not warranted.  The Board finds that the next higher rating of 70 percent is not warranted because the Veteran's functional impairment associated with his PTSD has not been shown to be comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

The medical evidence of record shows symptoms of depressed mood, anxiety, sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, which are considered by the assigned 50 percent rating.  The medical evidence also shows that the Veteran was still married, was consistently reported as oriented to person, place, and time and was able to function independently.  In the April 2012 affidavit, the Veteran reported he has some memory loss and occasionally forgets to bathe.  He further reported that he is unable to work and suffers from panic attacks and sleep disturbances.  In addition, the July 2014 VAMC letter described near continuous anxiety, intermittent panic attacks, risk-taking behaviors, difficulty concentrating and ongoing feelings of hopelessness.  The Board notes that symptoms such as panic attacks, memory impairment, sleep disturbances and anxiety are considered by the 50 percent disability rating.  Additionally, the Board finds that, prior to August 5, 2015, the Veteran's PTSD symptoms were not productive of functional impairment more comparable to deficiencies in most areas such as work, school, family relations, thinking or mood.  The Veteran denied suicidal or homicidal ideations.  

In addition, the Veteran is not entitled to a 100 percent rating prior to August 5, 2015.  The evidence does not demonstrate total occupational and social impairment as a result of his service-connected PTSD.  The Veteran's disability has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of functional impairment comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The Veteran has been oriented on examination and has not reported any homicidal ideation.  The Veteran has remained married and gets along well with his brother.  Further, he was independent in his activities of daily living and reported that he went fishing and camping from time to time.  As such, the Board finds that a 100 percent rating is not warranted prior to August 5, 2015.  As the evidence does not reflect total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

From August 5, 2015, the Veteran's PTSD is assigned a 70 percent rating.  However, a 100 percent rating is not warranted.  Again, the evidence does not demonstrate total occupational and social impairment as a result of his service-connected PTSD.  The Veteran's disability has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of functional impairment comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  In addition the record does not reflect that the Veteran experienced the following symptoms:  circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure or irrelevant, impaired judgment, impaired abstract thinking, or gross impairment in understanding complex commands.  The Board assigns great probative value to the August 2015 VA examiner's opinion as the examiner has medical expertise, reviewed the claims file, examined the Veteran and determined that the occupational and social impairment was more comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and not total occupational and social impairment.  Accordingly, a rating of 100 percent is not warranted from August 5, 2015.  

There is no identifiable period that would warrant an increased rating in excess of 50 percent prior to August 5, 2015 and no identifiable period that would warrant an increased rating in excess of 70 percent from August 5, 2015.  Therefore, staged ratings are not appropriate, other than the staged ratings currently assigned.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  In light of the above, the Board finds that the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
   

ORDER

This issue of entitlement to service connection for a respiratory disability is dismissed.

The issue of entitlement to an increased disability rating for bilateral tinea pedis and onychomycosis, currently rated as 10 percent disabling, is dismissed.  

For the period prior to August 5, 2015, entitlement to a disability rating in excess of 50 percent for PTSD is denied.

For the period from August 5, 2015, entitlement to a disability rating in excess of 70 percent for PTSD is denied.


REMAND

The Board finds that the remaining matters must be remanded for further development before a decision may be made on the merits.

Compensable Rating for Crohn's Disease and IBS

In its September 2016 remand, the Board directed the AOJ to provide the Veteran a VA examination to determine the current nature and severity of his Crohn's disease and IBS.  The September 2016 remand further directed that the VA examiner should attempt to quantify, if possible, the degree of aggravation beyond the baseline level of disability that is due to the Veteran's service-connected PTSD.  The Veteran was provided a VA intestinal conditions examination in January 2017.  The January 2017 VA examiner diagnosed the Veteran with IBS and further stated that after review of the record there was no evidence of any "definitive diagnosis of Crohn's disease."  Therefore, the VA examiner stated that the rest of the remand directives were moot and did not provide an opinion regarding the current nature and severity of the Veteran's service-connected Crohn's disease.  The January 2017 VA examiner also did not make a determination regarding the current nature and severity of the Veteran's diagnosed IBS.  However, the Board notes that a September 1994 private treatment record contains a diagnosis of Crohn's disease.  Additionally, the Veteran's private treatment records and VA treatment records contain numerous notations relating to the Veteran's Crohn's disease.  Accordingly, the June 2017 VA examination is inadequate for decision making purposes and does not substantially comply with the Board's September 2016 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  On remand the VA examiner must determine the current nature and severity of the Veteran's service-connected Crohn's disease and IBS.     


Entitlement to a TDIU

The claim for a TDIU is inextricably intertwined with the Veteran's claim for entitlement to a compensable disability rating for Crohn's disease and irritable bowel syndrome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and a copy of this Remand to the examiner who conducted the January 2017 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for preparation of an addendum opinion to determine the current nature and severity of the Veteran's service-connected Crohn's disease and irritable bowel syndrome.  If the examiner selected determines that the information requested cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The examiner should include all studies, tests, and evaluations deemed necessary by the examiner.  All manifestations and functional impairment should be reported, to include as to ability to maintain substantially gainful employment.  

The examiner should attempt to quantify, if possible, the degree of aggravation beyond the baseline level of disability that is due to the Veteran's service-connected PTSD.  

The record and a copy of this remand must be made available and reviewed by the examiner.  

The examination report must include a complete rationale for all opinions provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether entitlement to a compensable disability rating for Crohn's disease and IBS and entitlement to a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


